DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tynes et al. (US 2008/0272072).
Regarding claim 1, Tynes et al. (hereafter “D1”) discloses a rack adjuster (100) for a dishwasher rack for raising and lowering a dishwasher basket (105) in an up and down position (abstract), respectively, the rack adjuster comprising: a slider (rack mounting plate 132) connected in a fixed engagement with the dishwasher basket: a base (wheel assembly 110) having two or more rollers (120A/B), the base slidably engaged with the slider and spaced apart from the dishwasher basket (figures 5-9); wherein the base moves vertically relative to the slider between an up position (figure 9 shows rack in upper position) and a down position (figure 7 shows rack in lower position); and a lock (lever 140, biasing assembly 150) spaced between the slider and the base ([0023]), the lock biased into a locked position when the base is fully extended in the up position relative to the slider (biasing member 154 locks lever 240 members 146A/B above 112).
Regarding claim 2, D1 discloses wherein the slider (132) connects to the rack along a plurality of parallel clips (134 – figure 2).
Regarding claim 3, D1 discloses wherein the slider (232) includes a latch (236, fasteners 238A/B connecting 236 to 232 and through base – ([0039]) in second embodiment of figure 5) that extends through the base (212), wherein the latch engages the lock (236 secures 240) to permit the slider to slide relative to the base (figure 6).

Regarding claim 4, D1 discloses wherein the lock (240/250) is biased into a locking engagement with a portion of the base (240 members 246A/B are biased by spring 254 in locked position) when the rack adjuster is in the up position.
Regarding claim 6, D1 discloses wherein the lock comprises a pivotable handle (140) having an upper end and a lower end, the handle biased inward at a lower end (figure 3).
Regarding claim 7-9, D1 discloses wherein the base further comprises two or more shafts for accommodating the rollers and a coupler positioned between the shaft and the roller (figure 1, [0024]).
Regarding claim 10, D1 discloses comprising identical components for each of the right and left side of the dishwasher rack ([0007]).
Regarding claims 11-15, see the discussion in regards to claims 1-4, 6-10 above.  In addition, the lock, slider, and base are symmetrical across a midline (figures 1, 5, 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tynes et al. (US 2008/0272072).
 Regarding claim 5, D1 discloses wherein the lock is released from the portion of the base by biasing a spring (254).  D1 does not teach where in the spring is a coil spring.  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a coil spring instead of leaf spring as a functional equivalent well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK D HAWN/Primary Examiner, Art Unit 3631